Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-37 are pending and under examination
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 9/24/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swensgard et al US 2011/0155781 in view of Giordano et al. US 2011/0295270.
	 Regarding claim 20, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position 
	Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
Regarding claim 21, Swensgard in view of Giordino substantially teaches the surgical instrument of Claim 20, wherein said drive shaft is mounted to said elongate channel (22) for rotation relative to said elongate channel (par 0028).

Claim 22-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swensgard et al US 2011/0155781 in view of Giordano et al. US 2011/0295270 in further view of Fortier et al. US 2010/0030018.
Regarding claims 22-27 Swensgard in view of Giordino substantially teaches the surgical instrument of Claim 20, but fails to explicitly teach wherein a portion of said drive shaft comprises a flexible shaft portion, that extends through said articulation joint, and said flexible shaft comprises a hollow portion with a plurality of cutouts.
However Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
	Regarding claims 28-29, Swensgard in view of Giordino in further view of Fortier substantially teaches substantially teaches the surgical instrument of Claim 22, wherein said flexible shaft portion comprises a plurality of annular joint segments interconnected to one another, wherein said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes,
However Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 30 Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
 However Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.


Regarding claim 31 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 30, wherein said drive shaft is mounted to said elongate channel for rotation relative to said elongate channel (par 0028).
	Regarding claims 32-34 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 30, Swensgard fails to teach wherein said flexible shaft portion comprises a hollow portion and a plurality of cutouts.
However Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claims 35-36 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 30, wherein said flexible shaft portion comprises a plurality of annular joint segments interconnected to one another, wherein said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes.

Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 37, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said 
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
But fails to teach wherein said drive shaft comprises a plurality of annular joint segments, wherein said plurality of annular joint segments are interconnected by a plurality of dovetail shaped members which allow said drive shaft to flex, wherein at least a portion of said plurality of annular joint 
However Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Response to Arguments
Applicant’s arguments, see Arguments/remarks, filed 9/24/2020, with respect to the rejection(s) of claim(s) 20-37 under 35.U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giordano et al. US 2011/0295270.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731